1    Mark J. Berardoni
     AZ State Bar No. 012970
2    P.O. Box 7390
     Tempe, Arizona 85281
3    (602) 257-1295
     BerardoniLaw@Yahoo.com
4
     Attorney for Defendant - Vu Anh Nguyen
5

6                         IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
7
     United States of America,         )
8                                      )              CR20-00796-001-PHX-DJH
                      Plaintiff,       )
9                                      )
                                       )              Ex-Parte
10        v.                           )              MOTION FOR SUBSTITUTION
                                       )              OF COUNSEL
11                                     )
     Vu Anh Nguyen,                    )
12                                     )
                      Defendant.       )
13   _________________________________)
14         Pursuant to Local Rule of Criminal Procedure 57.14 and 57.3 and Local Rule of Civil
15 Procedure 83.3 (b)(4), District of Arizona, counsel Mark J. Berardoni files his Ex-Parte

16 Motion for Substitution of Counsel. It is requested that Mark J. Berardoni, Esq. be permitted

17 to withdraw from further representation in the above-entitled matter and that Theron M. Hall

18 III, Esq. be appointed pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, to represent

19 the Defendant. Undersigned counsel has checked with the Federal Public Defender's Office

20 responsible for assigning CJA counsel and was provided with Mr. Hall's name. The reason

21 for the request is that during the sentencing hearing on March 23, 2021, issues arose creating

22 a conflict of interest in undersigned counsel's continued representation. The defendant, Vu

23 Ahn Nguyen, is aware of the request and has no objection to the relief requested.

24         EXCLUDABLE DELAY pursuant to Title 18 U.S.C. Section § 3161(h)(1)(D) is
25 expected to occur as a result of this motion or from any order based thereon.

26         RESPECTFULLY SUBMITTED this 26 day of March, 2021.
27 s/Theron M. Hall III                       s/Mark J. Berardoni
   Theron M. Hall III                         Mark J. Berardoni
28 Substituting Attorney                      Withdrawing Attorney
1    s/Vu Ahn Nguyen
     Vu Ahn Nguyen
2    Defendant
3
                                  CERTIFICATE OF SERVICE
4
     I hereby certify that on March 26, 2021, I electronically transmitted the attached
5    document to the Clerk's Office using the CM/ECF system for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
6
     Honorable Dianne J. Humetewa
7    United States District Judge
     Sandra Day O'Connor U.S. Courthouse,
8    401 W. Washington Street,
     Phoenix, Arizona 85003-2156
9

10 By United States Postal Service to:

11 Vu Ahn Nguyen

12 By: s/Mark J. Berardoni

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -2-
